t c memo united_states tax_court joseph sanchez petitioner v commissioner of internal revenue respondent docket no filed date r mailed a notice_of_deficiency to p on date the last day to file a petition with the court was monday date the petition was received by the court and filed on date the envelope in which the petition was received bears both a u s postal service postmark dated date and a mark from stamps com dated date r filed a motion to dismiss for lack of jurisdiction held the mark from stamps com is disregarded 76_tc_963 applied and followed accordingly the petition was not timely filed and the court does not have jurisdiction to decide p’s case held further r’s motion to dismiss will be granted joseph sanchez pro_se s mark barnes for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date respondent moves to dismiss this case on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 attached to respondent’s motion was a postal service form_3877 for reasons discussed hereinafter we shall grant respondent’s motion background at the time that the petition was filed petitioner resided in the state of utah on date respondent sent petitioner a notice_of_deficiency the notice determined a deficiency in income_tax for of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure the first page of the notice_of_deficiency included the following statement if you want to contest this determination in court before making any payment you have days from the date of this letter to file a petition with the united_states tax_court for a redetermination of the amount of your tax also included on the first page of the notice was the following statement last date to petition_tax_court date on monday date the court received a petition from petitioner seeking a redetermination of the deficiency and penalty determined by respondent in the notice_of_deficiency the petition arrived at the court by mail in an envelope bearing a u s postal service postmark date of date affixed to the envelope was a stamp printed by a third party from her computer using software from stamps com and a certified mail sticker the stamp reflected the stamps com logo dollar_figure of us postage first-class a five-digit number that a copy of the notice_of_deficiency was attached to the petition as an exhibit stamps com inc is a publicly traded company nasdaq stmp that is headquartered in el segundo cal and that provides internet-based postage services the company’s online postage service provides a user the ability to buy and print u s postal service-approved postage directly from the user’s computer see http www stamps com company-info simply log-in to stamps com print your postage then drop your letters and packages into any mailbox hand them to your postal carrier or schedule a usps pick-up right through the software see http www stamps com postage-online post-office presumably corresponds to the zip code from which the stamp was generated and mar the stamp also includes a string of alphanumeric characters whose meaning is not disclosed in the record as indicated respondent filed a motion to dismiss for lack of jurisdiction on date petitioner filed a notice of objection on date respondent supplemented his motion on date although afforded the opportunity to do so petitioner did not file a reply to respondent’s supplement general principles discussion this court’s jurisdiction to redetermine a deficiency in income_tax depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside the united_states to file a petition with this court for a redetermination of the contested deficiency sec_6213 by virtue of sec_7502 a petition that is timely mailed may be deemed to be timely filed although timely mailing is generally determined by the postmark date see sec_7502 sec_301_7502-1 proced admin regs extrinsic evidence is admissible if a postmark date is either illegible or missing see 68_tc_354 65_tc_548 in the instant case the u s postal service postmark is neither illegible nor missing but clearly reflects the date of date it is clear in the present case that respondent mailed the notice_of_deficiency to petitioner on date see 89_tc_321 n holding that postal service form_3877 represents direct evidence of the date of mailing of the notice_of_deficiency see also 119_tc_183 overruling various challenges by a taxpayer to the introduction into evidence of postal service form_3877 by the commissioner the 90th day after the date of mailing was sunday date accordingly the notice correctly stated that the last day to petition the court was monday date see sec_7503 regarding the time for performance of acts where the last day otherwise falls on a saturday sunday or legal_holiday however the petition was not received and filed by the court until monday date thus the petition was not timely filed and respondent’s motion must be granted unless the petition is deemed to have been timely filed by virtue of having been timely mailed petitioner’s position petitioner argues that the petition was timely because the log from stamp com sic show s that the petition was processed on date and because the petition was delivered to the u s postal service on that same date in support of his argument petitioner provided a statement by the third party who prepared the petition for mailing and then delivered it to the post office in her statement the third party describes how on monday date after being given documents to mail she printed postage using stamps com software added extra postage for certified mail and then took the petition to the u s post office in bountiful utah for deposit into the mail the third party candidly states that in order to avoid the long lines at the post office she dropped the petition off without having a certified mail receipt stamped by a postal service employee and that as a consequence the sender has no documentation showing the post office received the certified package on date respondent’s position respondent argues that the u s postal service postmark demonstrates that the petition was not timely mailed in this regard respondent relies on the declaration of the senior manager for distribution and operations of the u s postal service in salt lake city utah stating that t he marking on the envelope which reads ‘salt lake city ut - tue mar - pm’ is an official postmark used by the united_states postal service because the notice_of_deficiency correctly stated that the last day to file a petition was date and the u s postal service postmark bears a date of date respondent argues that the petition was not timely mailed analysis because petitioner is the party invoking the court’s jurisdiction he bears the burden of proving that the petition was timely filed see maddox v commissioner tcmemo_2009_241 sec_301_7502-1 proced admin regs provides for situations in which a mailpiece has both u s postal service postmarks and non- u s postal service marks that section provides as follows if the envelope has a postmark made by the u s postal service in addition to a postmark not so made the postmark that was not made by the u s postal service is disregarded and whether the envelope was mailed in accordance with this paragraph c iii b will be determined solely by applying the rule_of paragraph c iii a of this section quoted below therefore because the envelope was postmarked by the u s postal service and legibly so any other postmark is to be disregarded including the one from stamps com which is not a u s postal service postmark see malekzad v commissioner t c pincite upholding the validity of an earlier version of sec_301_7502-1 proced admin regs and concluding that a u s postal service postmark trumps a private postage meter mark as the latter is disregarded pursuant to the operative regulation next assuming without deciding that the petition was delivered to the post office on date we must decide whether delivering the petition to the post office on the last day to file a petition is sufficient to deem the petition timely filed sec_301_7502-1 proced admin regs provides if the postmark on the envelope is made by the u s postal service the postmark must bear a date on or before the last date prescribed for filing the document or making the payment if the postmark does not bear a date on or before the last date prescribed for filing the document or making the payment the document or payment is considered not to be timely filed or paid regardless of when the document or payment is deposited in the mail accordingly the sender who relies upon the applicability of sec_7502 assumes the risk that the postmark will bear a date on or before the last date prescribed for filing the document or making the payment see however paragraph c of this section with respect that earlier version was sec_301_7502-1 proced admin regs such section is substantively identical to sec_301_7502-1 proced admin regs discussed above in the text to the use of registered mail or certified mail to avoid this risk emphasis added using registered or certified mail the sender can obtain a postmarked receipt from the u s postal service that is evidence of timely mailing and hence timely filing see sec_7502 sec_301_7502-1 proced admin regs see also sec_7502 regarding the use of private delivery services sec_301_7502-1 proced admin regs provides in relevant part as follows if the document or payment is sent by u s registered mail the date of registration of the document or payment is treated as the postmark date if the document or payment is sent by u s certified mail and the sender’s receipt is postmarked by the postal employee to whom the document or payment is presented the date of the u s postmark on the receipt is treated as the postmark date of the document or payment accordingly the risk that the document or payment will not be postmarked on the day that it is deposited in the mail may be eliminated by the use of registered or certified mail as previously stated the petition was mailed using postage printed through stamps com however according to the third party who delivered the petition to the post office the petition was deposited into a mail receptacle with no request that a certified mail receipt be postmarked by a u s postal service employee as a result petitioner is not entitled to any relief under sec_301_7502-1 proced admin regs rather to paraphrase sec_301_7502-1 proced admin regs quoted above because the u s postal service postmark on the envelope does not bear a date on or before date the petition is considered not timely filed regardless of when the petition was deposited in the mail conclusion because the petition was not delivered or deemed delivered to the court within the statutorily prescribed time the court lacks jurisdiction under sec_6213 and sec_7502 to redetermine the deficiency and penalty accordingly we are obliged to grant respondent’s motion to dismiss despite our holding petitioner may still be able to have his day in court by paying the determined amount filing a claim_for_refund and then if the claim is denied or not acted on within six months bringing a suit_for_refund in the appropriate federal court see 55_tc_138 n see also 138_tc_348 to give effect to the foregoing an order granting respondent’s motion and dismissing this case for lack of jurisdiction will be entered
